ORDER
PER CURIAM.
Darrell Fisher (“Movant”) appeals from the judgment of the motion court denying his Rule 24.085 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court erred in denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing because his plea counsel was ineffective for coercing him into pleading guilty by: (1) failing to advise him that it was his decision whether he pled not guilty and went to trial, not his counsel’s, and (2) telling him his mother’s cancer would return if he pursued the criminal case further than a guilty plea.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).